Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 16, 2022

                                      No. 04-22-00061-CR

                                     Edison CARRAMAN,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CR-6386
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
       Appellant’s brief originally was due to be filed on July 13, 2022 and he has been granted
one extension until August 12, 2022. On August 12, 2022, appellant’s appointed attorney, Mr.
John Lamerson, filed a motion requesting a second extension until September 6, 2022. Mr.
Lamerson states in his motion that “[a]ppellant will not seek any further requests for extension.”
       The motion is GRANTED. Mr. Lamerson is ORDERED to file appellant’s brief no later
than September 6, 2022. Mr. Lamerson is advised that counsel’s heavy case load or
demanding work schedule is not an extraordinary circumstance warranting further
requests for an extension of time.




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court